MAGILL, Circuit Judge,
dissenting.
I respectfully dissent from the majority opinion because I believe that § 8093’s plain language and legislative history, as well as the relevant Supreme Court precedent, supports the construction that § 8093 applies to federal enclaves.
When a court is faced with an issue of statutory interpretation, it must first look to the words of the statute. Section 8093 states:
None of the funds appropriated or made available by this or any other Act with respect to any fiscal year may be used by any Department, agency, or instrumentality of the United States to purchase electricity in a manner inconsistent with State law governing the provision of electric utility service, including State utility commission rulings and electric utility franchises or service territories established pursuant to State statute, State regulation, or State-approved territorial agreements:....
Act of Dec. 22, 1987, Pub.L. No. 100-202, § 8093, 101 Stat. 1329-79 (emphasis added). A simple reading of the statute belies the majority’s claim that § 8093 does not apply to Ellsworth Air Force Base. The statute explicitly prohibits the use of appropriated funds for electrical purchases where such purchases would violate state law. Here, under state law, Black Hills possesses the exclusive right to provide electricity to the territory in which Ellsworth is located. If Ellsworth were to purchase its overrun power from any other entity, the base would violate the plain language of § 8093.
The legislative history of § 8093 also supports this construction. The majority opinion cites only one line from the House and Senate Reports that accompanied § 8093’s enactment. In citing this one line as dispositive, however, the majority ignores the clear tenor of the reports. Because the legislative history so strongly supports the appellant’s arguments, it is worth quoting at length:
The Federal Power Act of 1935 divided regulatory responsibility over the provision of electric service between federal and state regulatory bodies, specifically leaving retail rate and service regulation to the jurisdiction of the states and asserting federal jurisdiction over wholesale rate and service regulation. This jurisdiction is vested now in the Federal Energy Regulatory Commission (FERC). Proposals by federal executive agencies to purchase power competitively, without regard to the separation of state and federal regulatory authority or to the means by which states have divided responsibility for serving customers, is *721contrary to the regulatory framework Congress, and, derivatively, the states, have so carefully designed. This provision restores the federal and state regulatory authority over electric utility rates and service.
Generally, retail electric utility service is provided by suppliers authorized to serve within service territories. Authorization to provide service within these areas typically is derived through state law, either by statute or by delegation to a regulatory commission, or through delegation to a political subdivision of the state.
Whether through a service territory, a franchise, a service-related permit, a certificate of public convenience and necessity, a territorial agreement, or other means, retail electric utility service usually is provided by one supplier within any given area. This provision directs the federal government when procuring retail electric utility service, to abide by these service arrangements just like any other customer of an electric utility.
H.R.Rep. No. 410, 100th Cong., 1st Sess. 277 (1987) (emphasis added); see also S.Rep. No. 235, 100th Cong., 1st Sess. 70-72 (1987) (containing the same language and further expressing the primacy of the state regulatory framework). With due respect, it fairly stretches the bounds of credulity to assert that this legislative history does not clearly indicate that Congress intended to eliminate competitive bidding in the federal retail procurement of electricity.
The majority opinion not only ignores the plain language and legislative history of § 8093, but also misinterprets the relevant Supreme Court precedent. The majority opinion distinguishes Offutt Hous. Co. v. County of Sarpy, 351 U.S. 253, 76 S.Ct. 814, 100 L.Ed. 1151 (1956), by essentially limiting the case to its facts, i.e., “the state regulation of a private party who leased land from the government.” This approach ignores the central issue the Offutt Court decided. In Offutt, the Court was presented with the same issue this court faces today: whether Congress has consented to a state regulation that conflicts with the Constitution’s federal enclave clause. Id. at 257, 76 S.Ct. at 817. The congressional statute at issue in Offutt, like § 8093, did not include the words “federal lands,” or “federal enclaves.” Justice Frankfurter explicitly noted that the challenged statute “does not refer specifically to property in an area subject to the power of ‘exclusive legislation’ by Congress.” Id. at 259, 76 S.Ct. at 818 (emphasis added). He concluded, however, based on the statute’s language, purpose, and legislative history, that Congress had consented to the state regulation. Id. at 259-61, 76 S.Ct. at 818-19.
The Offutt case squarely presented the Supreme Court with the issue now before this court, namely, whether the talismanic words “federal lands” or “federal enclaves” need to be included in a statute where Congress has clearly and unambiguously indicated its desire to waive its exclusive power over a federal enclave. The answer in Offutt was no; the answer the majority gives in this case is yes. I disagree with my brethren.
The majority defends its result in this case by citing cases that support the proposition that for Congress to consent to state regulation, “there must be a specific congressional deferral to state authority over federal property.” The first case the majority discusses is Howard v. Commissioners, 344 U.S. 624, 73 S.Ct. 465, 97 L.Ed. 617 (1953). A close reading of this case, however, undercuts the majority’s position. It is true that the statute at issue in Howard contained the words “Federal area.” See id. at 627-28, 73 S.Ct. at 467. But the Court’s examination of the statute did not turn on whether the words were specifically included; rather, it looked to see if the “right [to regulate] is specifically granted.” Id. at 628, 73 S.Ct. at 467 (emphasis added). The majority also cites Evans v. Cornman, 398 U.S. 419, 90 S.Ct. 1752, 26 L.Ed.2d 370 (1970), in support of its position. This case is inapposite because it involved an equal protection challenge to a state voting requirement. The issue of congressional consent to state regulation of *722a federal enclave is not addressed anywhere in the opinion. The words present in Evans1 thus are purely incidental to the opinion. The two cases the majority opinion cites simply fail to support the holding that Congress must specifically include words such as “federal lands” or “federal enclave” in a statute to consent to state regulation.
The majority opinion also finds significant the omission from § 8093 of any reference to the Competition in Contracting Act, 10 U.S.C. §§ 2301-2316 (1988). It reasons that if § 8093 were construed to apply to Ellsworth, the statute would, in effect, constitute a repeal by implication of the “extensive and carefully-crafted body of federal procurement law.” The majority opinion quotes from the Act at length, and holds that applying § 8093 to Ellsworth violates the mandate to procure through competitive bidding. In reaching this conclusion, however, the majority opinion disregards the introductory material to 28 U.S.C. § 2304, which states in part: “(a)(1) Except as provided in subsections (b), (c), and (g) and except in the case of procurement procedures otherwise expressly authorized by statute, the head of an agency in conducting a procurement for property or services— ” (emphasis added). I believe § 8093 is just such an express authorization, and therefore that no conflict with the Competition in Contracting Act exists.2
Finally, the circumstances surrounding § 8093’s enactment indicate its applicability to Ellsworth. As the Supreme Court noted in Leo Sheep Co. v. United States, 440 U.S. 668, 99 S.Ct. 1403, 59 L.Ed.2d 677 (1979), “ ‘courts, in construing a statute, may with propriety recur to the history of the times when it was passed; and this is frequently necessary, in order to ascertain the reason as well as the meaning of particular provisions in it.’ ” Id. at 669, 99 S.Ct. at 1405 (quoting United States v. Union Pac. R.R., 91 U.S. 72, 79, 23 L.Ed. 224 (1875)). The facts in this case show that Congress enacted § 8093 seventy-seven days after the Supreme Court declined to review this court’s decision in Weinberger. This temporal proximity, although not determinative of the issue of the proper construction of § 8093, is further evidence of Congress’ intent and supports the construction that § 8093 applies to federal enclaves.
In sum, § 8093 applies to the federal retail procurement of electricity at Ells-worth Air Force Base. The statute’s plain language and legislative history, as well as the relevant Supreme Court precedent, supports this construction. The majority opinion does not proffer any cases that support the proposition that Congress must include words such as “federal lands” or “federal enclaves” to consent to state regulation of a federal enclave. Although the majority opinion states that if Congress intended to subject federal enclaves to state electrical utility regulations, Congress need only enact a law, this direction is superfluous, because Congress has done so already.

. "Congress has permitted the States to levy and collect their income, gasoline, sales, and use taxes — the major source of state revenues — on federal enclaves. See 4 U.S.C. §§ 104-110. State unemployment laws likewise apply to persons who live and work in federal areas. See 26 U.S.C. § 3305(d); 40 U.S.C. § 290.” Id. at 424, 90 S.Ct. at 1756.


. The majority opinion also places great emphasis on § 8093's location in an appropriations bill. The implication of the majority opinion’s argument is that such a location is unusual and makes the statute somehow less binding. An overview of Title VIII, of the Act of Dec. 22, 1987, Pub.L. No. 100-202, 101 Stat. 1329-62 to 1329-90, which contains § 8093, reveals numerous examples of "substantive legislation” containing prefatory language either the same or very similar to that found in § 8093, i.e., “None of the funds provided in this Act shall be available ...” and "No appropriation contained in this Act shall be available to fund any....”